                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                NO. 5:09-CR-00216-FL-2
                                  5:16-CV-00665-FL


UNITED STATES OF AMERICA                                 DEFENDANT’S NOTICE OF
                                                         NON CONSENT TO
                                                         RESENTENCING BY
  v.                                                     VIDEOCONFERENCE



HYSEN SHERIFI



       In accordance with the Court’s order entered August 25, 2020 at D.E. 2339,

the defendant Hysen Sherifi, respectfully gives notice that he has conferred with

counsel and does not consent to resentencing by videoconferencing.

       By filing this notice, undersigned counsel certifies that copies of said

pleading have been served upon:

       Dennis M. Duffy
       Assistant United States Attorney
       Eastern District of North Carolina
       150 Fayetteville Street, Suite 2100
       Raleigh, NC 27601

by electronically filing the foregoing Notice with the Clerk of the Court on

September 3, 2020, using the CM/ECF system which will send notification of such

filing to the above.




        Case 5:09-cr-00216-FL Document 2341 Filed 09/03/20 Page 1 of 2
      Counsel certifies that she served the defendant by mailing a copy of Notice

to him by first class United States postage prepaid addressed to Hysen Sherifi, Reg.

51768-056, USP Coleman, U.S. Penitentiary, P.O. Box 1033, Coleman, FL 33521

on September 3, 2020.

                         Respectfully submitted this third day of September, 2020.

                                      Helen C.T. Smith

                                      s/ Helen C.T. Smith
                                      Helen C.T. Smith
                                      Attorney for Defendant
                                      920 US Highway 64 W #402
                                      Apex, NC 27523
                                      Tel: 423-329-3847
                                      Email: helenctsmith@gmail.com
                                      NC State Bar No. 53533
                                      LR 57.1 Counsel Appointed




        Case 5:09-cr-00216-FL Document 2341 Filed 09/03/20 Page 2 of 2
